Citation Nr: 1740034	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a skin condition, to include blisters.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.Z.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied, in relevant part, service connection for blisters.  In January 2017, the Veteran testified at a Board hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has stated that he has blisters and ulcerations on his feet that began while he was in service.  In his January 2017 Board hearing, the Veteran stated that while in service, he was made to wear ill-fitting boots which were not wide enough for his feet, and that wearing these boots were painful and caused him to have blisters while in service.  The private and VA medical evidence of record indicates that the Veteran has been receiving treatment for ongoing foot problems since at least February 2007; the Veteran's VA and private treatment records contain diagnoses of foot ulcerations and a diabetic foot ulcer, and also note the appearance of bunions, calluses, and keratoses on the feet.  

In support of his claim, the Veteran submitted a statement from Dr. C.C., a private podiatrist, which referenced a number of research articles concerning military footwear and foot injuries, and further provided information concerning how ill-fitting shoes can cause foot injuries over time.  The Veteran also submitted a statement from Dr. R.G., a VA podiatrist, who confirmed that the Veteran had a number of foot conditions, and further stated that such conditions are common for individuals who are on their feet all day with heavy packs on their backs, and that early damage from poor fitting shoes, over use, and injury can result in conditions that develop later on in life.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed skin condition.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In his January 2017 Board hearing, the Veteran indicated that he sought treatment for his feet at the hospital in Fort Ord, California, while in service.  Those service treatment records are not associated with the claims file.  A search for the outstanding service treatment records must therefore be undertaken.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In his January 2017 Board hearing, the Veteran also indicated that he was currently being treated for his foot conditions at the VA hospital, and further indicated that in 2004, he sought treatment from Dr. Clark in Saint Joseph's Hospital.  The most recent VA treatment records in the claims file are from October 2015, nearly 2 years ago, and there are no private treatment records from Saint Joseph's Hospital in the claims file.  Thus, the Board finds that there appear to be outstanding VA and private treatment records that need to be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Long Beach VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his skin condition, which is not already of record, including from Dr. Clark in Saint Joseph's Hospital in 2004.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  The AOJ should contact the National Personnel Records Center, United States Army and any other appropriate federal records repository to obtain any and all service treatment records for the Veteran's activated service and associate the records with the claims file.  The AOJ must separately request directly from the facility, if possible, any records regarding hospitalization of the Veteran in Fort Ord, California.

4.  Then, schedule the Veteran for a VA examination for his claimed skin disorder by an appropriate professional.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is to identify any present skin disorder of the feet, to include foot ulcerations; and for any such distinct skin disorder of the feet found, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to injury or disease in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




